Exhibit 10.3

 

CHITTENDEN CORPORATION

 

Performance Share Program

 



--------------------------------------------------------------------------------

CHITTENDEN CORPORATION

 

Performance Share Program

 

          Page


--------------------------------------------------------------------------------

1.    Purpose    1 2.    Definitions    1 3.    Determination of Performance
Shares    3 4.    Payment of Awards    5 5.    Termination of Employment    5 6.
   Administration    6 7.    General Provisions    6

 



--------------------------------------------------------------------------------

1. PURPOSE

 

Chittenden Corporation (the “Company”) has adopted this Performance Share
Program (the “Program”), subject to the approval of the Company’s stockholders
of the Amended and Restated Chittenden Corporation Stock Incentive Plan, in
order to strengthen the ability of the Company to attract and retain talented
executives and to promote the long-term growth and profitability of the Company
by linking a significant element of participating employee’s compensation
opportunity to the performance of the Company over an extended period of time.
This Program shall be administered pursuant to the terms and conditions of the
Chittenden Corporation Stock Incentive Plan (the “SIP”). All common stock of the
Company issued in connection with the Program shall be deemed to be issued from
shares authorized and reserved pursuant to the SIP. Any term used herein shall,
in the absence of a specific definition, have the meaning assigned to such term
in the SIP.

 

2. DEFINITIONS

 

(a) “Account” means the bookkeeping account established for the Participant
under Section 4(b).

 

(b) “Affiliated Corporations” means members of the controlled group of
corporations as defined in Section 1563 of the Code.

 

(c) “Award” means any grant of Common Stock in accordance with Section 4(a).

 

(d) “Board” means the Board of Directors of Chittenden Corporation.

 

(e) “Change in Control” shall have the meaning assigned to such term in the SIP.

 

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.

 

(g) “Committee” means the committee designated by the Board to administer the
Program. With respect to Covered Employees for whom the Program is intended to
provide Qualified Performance-based Compensation within the meaning of Section
162(m) of the Code, any Committee must consist of two or more persons each of
whom are “outside directors” within the meaning of Section 162(m) of the Code.
To the extent the Committee delegates authority pursuant to Section 6(a),
references to the Committee in the Program shall, as appropriate, be deemed to
refer to the Committee’s delegate.

 

(h) “Common Stock” or “Stock” means the common stock of the Company.

 

- 1 -



--------------------------------------------------------------------------------

(i) “Comparison Group” means the peer group of companies designated by the
Committee as the Comparison Group relative to a given Performance Cycle, as
described in Section 3(a)(iii).

 

(j) “Covered Employee” has the meaning given such term under Section 162(m) of
the Code.

 

(k) “Dividend Equivalent” means credits in respect of each Performance Share or
other Stock Unit representing an amount equal to the dividends or distributions
declared and paid on a share of Common Stock.

 

(l) “EPS Growth Rate” means the Company’s fully diluted compound earnings per
share growth rate over the relevant Performance Cycle.

 

(m) “Effective Date” means the date that the Company’s shareholders approve the
Amended and Restated Chittenden Corporation Stock Incentive Plan, the effective
date of this Program.

 

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time, including all rules and regulations promulgated
thereunder.

 

(o) “Participant” means an executive officer or other key employee of the
Company or an Affiliated Corporation who is selected by the Committee to
participate in this Program.

 

(p) “Performance Cycle” means the period over which Performance Shares
designated in respect of the Performance Cycle potentially may be earned.
Performance Cycles will generally be three-year periods extending from January 1
of the initial year through December 31 of the third year in the Performance
Cycle. Performance Cycles generally will begin each year, and therefore will
overlap with one another. The three-year performance cycle beginning on January
1, 2005 shall be referred to herein as the 2005 - 2007 Performance Cycle.
Exhibit A illustrates the timing of the Performance Cycles under this Program. A
Performance Cycle shall be a period of no less than one year.

 

(q) “Performance Goals” means the levels of achievement specified in the table,
grid or formula described in Section 3(a)(i)(d) herein.

 

(r) “Performance Shares” means the shares of Common Stock which a Participant
may earn hereunder.

 

(s) “Pro Rata Portion” means, for any individual, a portion of a specified
number of Performance Shares relating to a given Performance Cycle determined by
multiplying such number of Performance Shares by a fraction, the numerator of
which is the number of calendar days in the Performance Cycle during which the
individual was a Participant in the Program and the denominator of which is the
number of calendar days in the Performance Cycle (subject to adjustment under
Section 3(b)).

 

- 2 -



--------------------------------------------------------------------------------

(t) “Qualified Performance-based Compensation” has the meaning given such term
under Section 162(m) of the Code and the regulations promulgated thereunder.

 

(u) “Stock Unit” is a bookkeeping unit which represents a right to receive one
share of Common Stock upon settlement, together with a right to accrual of
additional Stock Units as a result of Dividend Equivalents, subject to the terms
and conditions of this Program. Stock Units are arbitrary accounting measures
created and used solely for purposes of this Program, and do not represent
ownership rights in the Company, shares of Common Stock, or any asset of the
Company.

 

(v) “Target Performance Shares” means a number of Performance Shares designated
as a target number that may be earned by a Participant in respect to a given
Performance Cycle.

 

(w) “Termination of Employment” means the Participant’s termination of
employment with the Company and any Affiliated Corporations.

 

(x) “Total Shareholder Return” means the amount, expressed as a percentage, of
market price appreciation or depreciation of a share of Common Stock plus
dividends on a share of Common Stock or on the common stock of a company in the
Comparison Group assuming dividend reinvestment at the dividend payment date.

 

3. DETERMINATION OF PERFORMANCE SHARES

 

(a) Designation of Performance Shares and Related Terms.

 

(i) Not later than 90 days after the beginning of a Performance Cycle, the
Committee shall: (a) select employees to participate in the Program for the
relevant Performance Cycle; (b) designate, for each such Participant, the Target
Performance Shares such Participant shall have the opportunity to earn in such
Performance Cycle; (c) specify the duration of the Performance Cycle; and (d)
specify a table, grid or formula that sets forth the number or percentage of
Target Performance Shares that will be earned corresponding to the percentile
rank of the Company’s EPS Growth Rate for the three years ending on the last day
of the Performance Cycle as compared to the EPS Growth Rate of the Comparison
Group for the three years ending on the last day of the Performance Cycle.
Exhibit B contains such a table for the 2005-2007 Performance Cycle. The
Committee may, in its discretion, adjust the number of Performance Shares earned
by a Participant, notwithstanding the achievement of a specified performance
condition. The Committee may exercise this discretion in light of other
performance measures it deems relevant, including but not limited to Total
Shareholder Return results of the Company during the relevant Performance Cycle
relative to the Comparison Group; provided, however, that the Committee may only
exercise such discretion to reduce, and not to increase, the number of
Performance Shares earned by a Participant unless such award was not intended

 

- 3 -



--------------------------------------------------------------------------------

to be Qualified Performance-based Compensation. Threshold awards will be equal
to 50% of Target Performance Shares and maximum awards will be equal to 150% of
Target Performance Shares.

 

(ii) The provisions of Section 3(a)(i) notwithstanding, at any time during a
Performance Cycle, the Committee may select a new employee or a newly promoted
employee who was not currently participating in the Performance Cycle to
participate in the Performance Cycle and designate the Target Performance Shares
for such Participant; provided, however, that such designation must be effective
before the date on which two-thirds (2/3) of the relevant Performance Cycle has
elapsed; and further provided that such individuals must be designated within
the first 90 days of such Performance Cycle if awards to such individuals are
intended to be Qualified Performance-based Compensation. In no event may such
Participant earn more than the Pro Rata Portion of the Performance Shares
otherwise capable of being earned with respect to such Performance Cycle.

 

(iii) The Comparison Group for each Performance Cycle shall be designated by the
Committee within the first 90 days of the Performance Cycle, provided that, if
the Committee does not designate a new Comparison Group for any Performance
Cycle, the Comparison Group shall be that most recently designated by the
Committee. In the event a merger, acquisition, or other extraordinary corporate
event affects a company included in the Comparison Group, and if as a result in
the Committee’s judgment such event causes the EPS Growth Rate for such company
not to be comparable with periods prior to the event or otherwise necessitates a
change or adjustment to ensure continued comparability, the Committee shall make
such adjustments, including substituting another company in place of the
affected company, in order to maintain the comparability of results of the
Comparison Group.

 

(iv) Not later than 120 days after the end of each Performance Cycle, the
Committee shall determine the extent to which the Performance Goals for the
earning of Performance Shares were achieved during such Performance Cycle and
the number of Performance Shares (or, the “Award”) earned by each Participant
with respect to such Performance Cycle. The Committee shall certify in writing
as to whether the Performance Goals and any other material terms relating to the
earning of Performance Shares were in fact satisfied.

 

(b) Adjustment of and Changes in Stock. In the event of any change in the
outstanding shares of Common Stock by reason of any stock dividend or split,
recapitalization, merger, consolidation, spinoff, combination or exchange of
shares or other similar corporate transaction, or any distributions to common
shareholders other than regular cash dividends, the Committee may make such
substitution or adjustment, if any, as it deems to be equitable, as to the
number or kind of shares of Common Stock, Performance Shares, and/or other
securities issued, reserved or granted for any purpose under this Program.

 

- 4 -



--------------------------------------------------------------------------------

4. PAYMENT OF AWARDS

 

(a) Performance Awards. Subject to the applicable provisions of Section 3, each
Participant shall be entitled to receive an Award of Common Stock in an amount
equal to the Performance Shares earned in respect of a Performance Cycle plus
shares of Common Stock representing Dividend Equivalents on such earned
Performance Shares retroactively reinvested into Common Stock during the
Performance Cycle at Fair Market Value on the dividend payment date.
Participants shall be immediately vested in such Award as of the date it is
granted by the Committee in accordance with Section 3(a)(iv).

 

(b) Accounts. The Committee shall maintain a bookkeeping Account for each
Participant reflecting the number of Performance Shares credited to the
Participant hereunder. The Account may include sub accounts or other
designations as the Committee may deem appropriate.

 

(c) Payment of Account. Payment of an Account will be made in shares of Common
Stock promptly following the date on which Awards are made; provided, however,
the Committee may, whether at the time of grant or at any time thereafter prior
to payment or settlement, permit (subject to such conditions as the Committee
may from time to time establish) a Participant to elect to defer receipt of all
or any portion of any shares of Common Stock that would otherwise be due to such
Participant in payment or settlement of any Award under the Program; provided
further, that any such deferral shall be made in compliance with a plan designed
to comply with the requirements of Section 409A of the Code. Subject to the
applicable provisions of Section 409A of the Code and the rules and procedures
established by the Committee from time to time, Dividend Equivalents may be paid
or credited in respect of deferred amounts credited in Stock Units and, deferred
amounts may be paid in a lump sum or in installments. The shares of Common Stock
issued under the Program may be authorized and unissued shares or issued shares
which have been reacquired by the Company. No fractional share of Common Stock
shall be issued under the Program. Awards of fractional shares of the Common
Stock, if any, shall be settled in cash.

 

5. TERMINATION OF EMPLOYMENT

 

(a) Termination Prior to Completion of Performance Cycle.

 

(i) Upon a Participant’s Termination of Employment with the Company other than
due to death, disability or retirement (as described below) prior to completion
of a Performance Cycle, in the absence of Committee discretion or a relevant
employment or severance agreement between the Company and a Participant that
provides otherwise, all unearned Performance Shares relating to such Performance
Cycle shall cease to continue to be earned and shall be cancelled, and
Participant shall have no further rights or opportunities hereunder.

 

(ii) If Termination of Employment is due to the death, disability (as defined in
Section 422(c) of the Code) or retirement (after attainment of age 55), the
Participant or his beneficiary shall be entitled to receive the Pro Rata Portion

 

- 5 -



--------------------------------------------------------------------------------

of the Performance Shares earned at the conclusion of the Performance Cycles in
effect at the date of termination, at the time and to the extent such
Performance Shares would otherwise have been earned in accordance with Section 4
if the individual’s employment had not terminated until after the close of the
Performance Cycles; provided however, that no Participant shall receive a Pro
Rata Portion of the Performance Shares upon retirement unless such award was not
intended to be Qualified Performance-based Compensation. If the Participant has
timely filed an irrevocable election to defer settlement of Performance Shares
following a Termination of Employment in accordance with terms and conditions
established by the Committee, such earned Performance Shares shall be settled in
accordance with such deferral election; provided, however, that any such
deferral shall be made in compliance with a plan designed to comply with the
requirements of Section 409A of the Code.

 

(b) Change in Control. In the event of a Change in Control prior to the
conclusion of any Performance Cycle, in the absence of a relevant employment or
severance agreement between the Company and a Participant that provides
otherwise, the Participant shall be deemed to have earned and shall be entitled
to receive, in accordance with the applicable provisions of the Program, the Pro
Rata Portion of the Performance Shares relating to Performance Cycles in effect
as of the Change in Control, based on the greater of performance calculated
through the quarter ending prior to the date of the Change in Control or the
Target Performance Shares.

 

6. ADMINISTRATION

 

(a) Committee. The Committee shall have full discretion to interpret and
administer the Program, and its decision in any matter involving the
interpretation and application of this Program shall be final and binding on all
parties. Except to the extent prohibited by applicable law or the applicable
rules of a stock exchange, the Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members, may delegate all
or any part of its responsibilities and powers for administering the Program to
one or more persons as the Committee deems appropriate, and, at any time revoke
the allocation or delegation; provided, however, the Committee may not delegate
its responsibilities under the Program relating to any Covered Employee to the
extent that such Covered Employee’s Award is intended to be Qualified
Performance-based Compensation if such delegation would be prohibited under
Section 162(m) of the Code.

 

(b) Amendment and Termination. The Board reserves the right to amend, modify,
suspend or terminate this Program in whole or in part at any time, so long as
such action is consistent with the provisions of the SIP.

 

7. GENERAL PROVISIONS

 

(a) Payments to Minors and Incompetents; Death. If any Participant, spouse or
beneficiary entitled to receive any benefits hereunder is a minor or is deemed
by the Committee or is adjudged to be legally incapable of giving valid receipt
and

 

- 6 -



--------------------------------------------------------------------------------

discharge for such benefits, they will be paid to such person or institution as
the Committee may designate or to the duly appointed guardian. Such payment
shall, to the extent made, be deemed a complete discharge of any such payment
under the Program. In the event of a Participant’s death prior to payment of any
Award to which Participant is otherwise entitled, payment shall be made to the
Participant’s then-effective beneficiary or beneficiaries in accordance with the
beneficiary designation on file with the Company. If no such designation is in
effect, payments will be made to the Participant’s estate.

 

(b) No Contract. This Program shall not be deemed a contract of employment with
any Participant, nor shall any provision hereof affect the right of the Company
to terminate a Participant’s employment.

 

(c) Non-Alienation of Benefits. No amount payable to, or held under the Program
for the account of, any Participant, spouse or beneficiary shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, and any attempt to so anticipate, alienate, sell,
transfer, assign, pledge, encumber, or charge the same shall be void; nor shall
any amount payable to, or held under the Program for the account of, any
Participant be in any manner liable for such Participant’s debts, contracts,
liabilities, engagements, or torts, or be subject to any legal process to levy
upon or attach.

 

(d) Income Tax Withholding. As a condition to the delivery of any shares of
Common Stock or other amounts hereunder, the Committee may require that the
Participant, at the time of such payment of shares, pay to the Company an amount
to satisfy any applicable tax withholding obligation as the Committee shall
determine from time to time, or the Committee may take such other action as it
may deem necessary to satisfy any such withholding obligations. The Committee,
in its sole discretion, may permit or require a Participant to satisfy all or a
part of the tax withholding obligations incident to the payment of shares by
having the Company withhold a portion of the shares that would otherwise be
issuable to the Participant. Such shares shall be valued based on their Fair
Market Value (as defined in the SIP) on the date the tax withholding is required
to be made. Any such share withholding with respect to a Participant subject to
Section 16(a) of the Exchange Act shall be subject to such limitations as the
Committee may impose to comply with the requirements of Section 16 of the
Exchange Act.

 

(e) Governing Law. The provisions of the Program shall be interpreted,
construed, and administered in accordance with the referenced provisions of the
Code and with the laws of the State of Vermont.

 

(f) Captions. The captions contained in the Program are inserted only as a
matter of convenience and for reference and in no way define, limit, enlarge, or
describe the scope or intent of the Program, nor in any way affect the
construction of any provision of the Program.

 

(g) Severability; Entire Agreement. If any of the provisions of this Program or
any award document is finally held to be invalid, illegal or unenforceable
(whether in whole or in part), such provision shall be deemed

 

- 7 -



--------------------------------------------------------------------------------

modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability, and the remaining provisions shall not be affected thereby;
provided, that, if any of such provisions is finally held to be invalid,
illegal, or unenforceable because it exceeds the maximum scope determined to be
acceptable to permit such provision to be enforceable, such provision shall be
deemed to be modified to the minimum extent necessary to modify such scope in
order to make such provision enforceable hereunder. The Program and any award
documents contain the entire agreement of the parties with respect to the
subject matter thereof and, unless specified otherwise, supersede all prior
agreements, promises, covenants, arrangements, communications, representations
and warranties between them, whether written or oral, with respect to the
subject matter thereof.

 

(h) Nonexclusivity of the Program. This Program shall not be construed as
creating any limitations on the power of the Board or a committee thereof to
adopt such other incentive arrangements, apart from the Program, as it may deem
desirable.

 

- 8 -



--------------------------------------------------------------------------------

Exhibit A

 

Illustration of Performance Cycles Under the Program

 

LOGO [g16314exa_bargraph.jpg]

 

- 9 -



--------------------------------------------------------------------------------

Exhibit B

 

Performance Shares Earned for EPS Growth Rate

for the 2005-2007 Performance Cycle

 

Percentile Rank vs. Comparison Group 3-Year EPS Growth Rate

--------------------------------------------------------------------------------

   % of Target
Award Paid


--------------------------------------------------------------------------------

 

100th

   150 %

75th

   100 %

50th

   50 %

25th and below

   0 %

 

The % of Target Award Paid between each of the respective percentiles specified
above shall be determined by linear interpolation and shall be rounded to the
nearest whole share of Common Stock.

 

The above mechanics are illustrated as follows:

 

LOGO [g16314exb_linegraph.jpg]

 

- 10 -